45 F.3d 425NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Rebecca Gene DIPROSPERIS, A Juvenile, By and Through HerMother, Natural Guardian and Next of Friend, DianaDiProsperis;  Amy Marie DiProsperis, A Juvenile, By andThrough Her Mother, Natual Guardian and Next of Friend,Diana DiProsperis;  Ronald Gene DiProsperis, Individually;Diana DiProsperis, Individually;  Ann H. DiProsperis;Kristin Koehler, An Infant, By and Through Her Mother,Natural Guardian and Next of Friend, Cynthia L. Koehler,Plaintiffs--Appellants,v.RELIANCE NATIONAL AND PLANET INSURANCE COMPANY, Defendant--Appellee,andGRESSEL PRODUCE COMPANY, INCORPORATED, a foreigncorporation;  Gressel Leasing Company, Incorporated, aforeigh corporation;  Ruan Leasing Company, a foreigncorporation;  Lawrence F. Hammond, Administrator of theEstate of Edward Fabian Hammond, Defendants.
No. 94-1926.
United States Court of Appeals, Fourth Circuit.
Argued:  December 6, 1994.Decided:  January 26, 1995.

ARGUED:  Arthur M. Recht, Schrader, Recht, Byrd, Wheeling, West Virginia, for Appellants.  Anita Rose Casey, Meyer, Darragh, Buckler, Rebenek & Eck, Charleston, WV, for Appellee.  ON BRIEF:  Robert P. Fitzsimmons, Fitzsimmons Law Offices, Wheeling, WV;  William G. Petroplus, Petroplus & Guadino, Wheeling, WV;  Laurie Dobkin McDermott, McDermott, Bonenberger, Wheeling, WV, for Appellants.  Renatha S. Garner, Meyer, Darragh, Buckler, Rebenek & Eck, Charleston, WV, for Appellee.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and MESSITTE, United States District Judge for the District of Maryland, sitting by designation.
PER CURIAM:


1
Appellants were injured as a result of a motor vehicle accident.  They brought this declaratory judgment action to determine whether an insurance policy issued by appellees provides coverage for their injuries.  The district court granted appellees' motion for summary judgment.  Having reviewed the briefs and the record, including the special hauling permits introduced by appellants for the first time on appeal, and having listened to oral argument, we affirm on the reasoning of the district court.  See DiProsperis v. Reliance National and Planet Insur.  Co., No. 91-0205-W(S) (N.D. W.Va. May 20, 1994).  At best, appellants have presented no more than "a scintilla of evidence" in support of their allegation that a Form MCS-90 was issued to Ruan Leasing Company, and therefore summary judgment is appropriate.  See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

AFFIRMED